Case 2:19-cv-00252-JRG-RSP Document 46 Filed 02/18/20 Page 1 of 2 PageID #: 326



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 ULTRAVISION TECHNOLOGIES, LLC,

                Plaintiff,                         Civil Action No. 2:19-cv-00252-JRG-RSP

 v.                                                (LEAD CASE)

 SAMSUNG ELECTRONICS CO., LTD. and
 SAMSUNG DISPLAY CO., LTD.,

                Defendants.


                                  NOTICE OF COMPLIANCE

        Defendants Samsung Electronics Co. Ltd and Samsung Display Co., Ltd. hereby notify the

 Court that pursuant to the Court’s Order [Dkt. 27], they have served their Initial Disclosures upon

 Plaintiff’s counsel of record via electronic mail on February 18, 2020.



 Dated: February 18, 2020                             Respectfully submitted,

                                                       /s/ Melissa R. Smith
                                                      Melissa R. Smith
                                                      State Bar No. 24001351
                                                      GILLAM & SMITH, LLP
                                                      303 South Washington Avenue
                                                      Marshall, Texas 75670
                                                      Telephone: (903) 934-8450
                                                      Facsimile: (903) 934-9257
                                                      Email: melissa@gillamsmithlaw.com

                                                      Steve Pepe
                                                      Alexander Middleton
                                                      Hyun-Joong Kim
                                                      ROPES & GRAY LLP
                                                      1211 Avenue of the Americas
                                                      New York, NY 10036-8704
                                                      Telephone: (212) 596-9000
                                                      Facsimile: (212) 596-9090
Case 2:19-cv-00252-JRG-RSP Document 46 Filed 02/18/20 Page 2 of 2 PageID #: 327



                                                    Steven.Pepe@ropesgray.com
                                                    Alexander.Middleton@ropesgray.com
                                                    Daniel.Kim@ropesgray.com

                                                    David S. Chun
                                                    ROPES & GRAY LLP
                                                    1900 University Avenue
                                                    East Palo Alto, CA 94303-2284
                                                    Tel: 650-617-4000
                                                    Fax: 650-617-4090
                                                    David.Chun@ropesgray.com

                                                    Samuel L. Brenner
                                                    ROPES & GRAY LLP
                                                    Prudential Tower
                                                    800 Boylston Street
                                                    Boston, MA 02199-3600
                                                    Telephone: (617) 951-7500
                                                    Facsimile: (617) 951-7050
                                                    Samuel.Brenner@ropesgray.com

                                                    Allen S. Cross
                                                    ROPES & GRAY LLP
                                                    2099 Pennsylvania Avenue, N.W.
                                                    Washington, DC 20006
                                                    Telephone: (202) 508-4600
                                                    Facsimile: (202) 508-4650
                                                    Allen.Cross@ropesgray.com

                                                    Attorney for Defendants
                                                    Samsung Electronics Co., Ltd.
                                                    and Samsung Display Co., Ltd.


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that counsel of record who are deemed to have consented

 to electronic services are being served with a copy of this document via the Court’s CM/ECF

 system per Local Rule CV-5(a)(3) on this the 18th day of February, 2020.



                                                       /s/ Melissa R. Smith
                                                      Melissa R. Smith
